NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-3182

                               ROBERT SOUTHERLAND,

                                                  Petitioner,

                                             v.

                             DEPARTMENT OF DEFENSE,

                                                  Respondent.

               Petition for review of the Merit Systems Protection Board in
                                    SF0752080706-I-1.

                                       ON MOTION

Before MICHEL, Chief Judge, LOURIE and BRYSON Circuit Judges.

PER CURIAM.

                                        ORDER

       The court treats Robert Southerland's letter concerning his petition for review as

a motion for reconsideration of the court's previous rejection of his petition for review as

untimely.

       On December 30, 2008, an Administrative Judge of the Merit Systems Protection

Board issued an initial decision sustaining the agency's suspension of Southerland.

The decision stated that it would become the Board's final decision on February 3, 2009

unless Southerland filed a petition for review with the Board. Southerland did not file a

petition for review with the Board. The decision also informed Southerland that any

petition for review seeking review by this court would be due within 60 days after the

Board's decision became final. Southerland's petition, seeking review by this court, was
received by this court on April 13, 2009. On that same day, the clerk of this court

returned the petition for review to Southerland, informing Southerland by letter that to

be timely filed the petition had to be received by the court within 60 days from the date

of the final decision, i.e., on or before April 6, 2009. In his motion, Southerland states

that he mailed the petition on April 3, 2009 by certified mail.

       Our review of a Board decision or order is governed by 5 U.S.C. § 7703(b)(1),

which provides that "[n]otwithstanding any other provision of law, any petition for review

must be filed within 60 days after the date the petitioner received notice of the final

order or decision of the board." This filing period is "statutory, mandatory, [and]

jurisdictional." Monzo v. Dep't of Transportation, 735 F.2d 1335, 1336 (Fed. Cir. 1984);

see also Bowles v. Russell, 551 U.S. 205 (2007) (the timely filing of a notice of appeal

in a civil case is a jurisdictional requirement that cannot be waived). A petition must be

received by this court by the due date; placing the petition in the mail on or before the

due date does not establish timeliness. Fed. R. App. P. 25(a)(2)(A).

       Because Southerland's petition was not received within 60 days of the date the

Board's decision became final, we must dismiss his petition as untimely.

       Accordingly,

       IT IS ORDERED THAT:

              Southerland's petition is dismissed.

              All sides shall bear their own costs.

                                                   FOR THE COURT

    JUL 0 2 2009                                   /s/ Jan Horbalv
           Date                                   Jan Horbaly                      FILED
                                                                           us. COURT OF APPEALS FOR
                                                  Clerk                      THE FEDERAL CIRCUIT


2009-3182                                     2                               JUL 02 2009
                                                                                JAN HORbttLY
                                                                                   CLERK
cc:   Robert Southerland
      Vincent D. Phillips, Esq.
s19
ISSUED AS A MANDATE:
                                  JUL 0 2 2009




2009-3182                               3